Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-21-00251-CV

                                       Herbert L. POLINARD, Jr.,
                                                Appellant

                                                     v.

   Jo Ann KARAMBIS, Margaret Comparin, Ronaldo Dunagan, Lynda C. Spence, and EXP
                                 Realty LLC,
                                   Appellees

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-CI-11887
                             Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:           Rebeca C. Martinez, Chief Justice
                   Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: August 11, 2021

DISMISSED FOR WANT OF PROSECUTION

           On July 8, 2021, the trial court clerk notified this court that the clerk’s record was not filed

when it was originally due because appellant had failed to pay or make arrangements to pay the

clerk’s fee for preparing the record and appellant was not entitled to appeal without paying the fee.

On July 9, 2021, this court ordered appellant to show cause in writing by July 19, 2021, why this

appeal should not be dismissed for want of prosecution. Appellant did not respond. Accordingly,
                                                                                    04-21-00251-CV


the appeal is dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b), 42.3(b). Costs of the

appeal are taxed against appellant.

                                                 PER CURIAM




                                               -2-